Citation Nr: 1602132	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 13, 2013, for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a memorandum decision of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in September 2015, which set aside, in part, a May 2014 Board decision and remanded the issue on appeal for additional development.  The issue initially arose from a January 2012 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2015 decision the Court found further action was required concerning the Board's denial of a rating in excess of 10 percent prior to December 13, 2013.  It was noted that the May 2014 decision had denied an earlier effective date for a 60 percent rating because there was no evidence that bed rest had been prescribed by a physician.  The Court found that it was unclear why a December 2013 medical report had been relied upon to support a 60 percent rating even though there was no indication the incapacitating periods noted in that report were associated with physician-ordered bed rest.  It was additionally noted that whether a rating based upon incapacitating episodes retroactively to the start of the episodes or only as of the date the required number of incapacitating episodes had been reached should be addressed. 


The Court also found that the Board had inappropriately presumed that movement recorded in a November 2010 VA examination report reflected the functional limitation due to pain, but that the examiner's comments included notation of continuous, sharp pain on movement.  An explanation was required, it was noted, as to why findings of antalgic and abnormal gait did not support a higher disability rating.  The Court took further issue with the medical report used by VA, which did not "request at any point that the extent of movement on motion should reflect functional limitation due to pain, if any."  

In light of the matters raised by the Court as to the adequacy of the available medical evidence, the Board finds that an additional examination by an orthopedic specialist is required.  The Board also notes that treatment records show the Veteran had received emergency medical care pertaining to his back prior to December 2013, but that it is unclear when the Veteran may have had periods of physician-ordered bed rest.  The Veteran should be requested to identify all such episodes during the course of this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran identify all episodes of physician-ordered bed rest he had prior to December 2013.  Appropriate action must be taken to assist the Veteran in obtaining copies of any additional pertinent medical evidence identified.

2.  Schedule the Veteran for VA spine examination, by an orthopedic specialist, for a retrospective opinion as to the severity of his service-connected degenerative disc disease of the lumbar spine disability prior to December 13, 2013.  The physician should elicit specific information from the Veteran concerning any incapacitating episodes he experienced during the relevant appeal period and, to the extent possible, address whether these may represent episodes of physician-ordered bed rest.  The physician must also address, to the extent possible, whether past reports of movement limitations represent the extent of functional limitation due to pain and clarify whether the Veteran has experienced muscle spasms or guarding severe enough to result in an abnormal gait.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



